PER CURIAM.
The defendant Manuel Ferrey appeals his first degree murder conviction and contends that: (1) the trial court erred in admitting his confession in evidence at trial, (2) the evidence presented below was insufficient to convict without the allegedly inadmissible confession, and (3) the trial court committed a sentencing error. We reject these points on appeal and affirm.
The defendant’s first point has previously been rejected in a companion case, which necessarily means that his first and second points on appeal must fall. Ferrey v. State, 457 So.2d 1122 (Fla. 3d DCA 1984). His third point has no merit and requires no discussion.
Affirmed.